DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the communication filed on 12/17/20.  In view of the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 1-7 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of  connecting different cables to an image forming apparatus, prior art such as Shirota ‘117 teaches the ability to cover the cable attached to a recording apparatus. However, The prior art of record of record does not teach or suggest with a single reference or a combination of references a printer having a housing covering the board and having an opening through which the connector is accessible, wherein the housing includes a connector cover movable to a cover position at which the connector cover covers an upper side and a lateral side of the cable gripping portion, and an open position at which the connector cover opens at least on a vertical upper side of the cable gripping portion, as recited in independent claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  



3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

September 9, 2021



                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  


3.    Amend title as follow: 
 
  -- PRINTER WITH COVER TO PROTECT CONNECTION OF EXTERNAL CABLE --.

4.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's


supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
September 9, 2021